Citation Nr: 1647878	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for asthma.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 30 percent rating for asthma.  However, the Board finds that the matter on appeal is best characterized as an initial rating claim.  In this regard, following the issuance of a March 2009 rating decision that granted service connection for asthma, with a 30 percent rating, effective November 2, 2007, the Veteran submitted additional evidence in June 2009 addressing the severity of such service-connected disability.  38 C.F.R. § 3.156(b) (2016).  Therefore, the Board will review the propriety of the initially assigned rating for the Veteran's asthma and has characterized the issue as shown on the title page of this decision.

In February 2016, the Veteran testified at a Board video-conference hearing regarding her initial rating claim before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In May 2016, the Board remanded the matter for additional development and the case now returns for final appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in May 2016, the Board remanded the matter regarding the propriety of removing the Veteran's daughter, K.J.H., from her compensation award as of December 17, 2011, for the issuance of a statement of the case.  However, in August 2016, the AOJ added K.J.H. as the Veteran's dependent from December 17, 2011 to January 1, 2013, and was informed that such was a full grant of the benefit sought on appeal.  Therefore, such issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).   

Since the issuance of the August 2016 supplemental statement of the case, the Veteran submitted several documents, none of which is relevant to her claim for a rating in excess of 30 percent for asthma.  38 C.F.R. § 20.1304(c) (2016).  Therefore, there is no prejudice to the Veteran in adjudicating the claim at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Between May 12, 2009 and November 30, 2010, the Veteran was prescribed intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids to control her asthma, pulmonary tests show that her asthma was manifested by Forced Expiratory Value on one second (FEV-1) of 73 percent predicted or higher and a FEV-1/FVC (forced vital capacity) of 78 percent predicted or higher, and she did not have more than one attack per week with episodes of respiratory failure or require daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medication.

2. Prior to May 12, 2009, and since December 1, 2010, the Veteran required daily inhalation or oral bronchodilator therapy and inhalation anti-inflammatory medication, pulmonary tests show that the Veteran's asthma was manifested by FEV-1 of 73 percent predicted or higher and a FEV-1/FVC of 78 percent predicted or higher, and she did not require at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids to control her asthma.

CONCLUSIONS OF LAW

1. From May 12, 2009, to November 30, 2010, the criteria for an initial rating of 60 percent, but no higher, for asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.97, Diagnostic Code (DC) 6602 (2016). 

2. The criteria to establish entitlement to a rating in excess of 30 percent from November 2, 2007 to May 11, 2009, and since December 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.97, DC 6602 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran's claim of entitlement to a higher initial rating for asthma stems from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records, to include records from Carolina Asthma & Allergy Center, have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in February 2009, September 2009, and July 2016 in order to evaluate the nature and severity of her asthma.  In addition, an August 2016 addendum opinion detailing the history of the Veteran's symptoms and treatment referable to her asthma was obtained.  The Board finds that the examinations are sufficient evidence for deciding the claim in that the reports and examination note are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

Additionally, in February 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected asthma was solicited, to include the type and frequency of the symptoms she experiences as a result of such disability, the nature of the treatment required, and the impact such has on her daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's May 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  In this regard, the Board directed that AOJ to obtain any outstanding private or VA treatment records, to include records from April 2015 to the present from VA facilities in Salisbury, Charlotte, and Hampton, and any additional records from Carolina Asthma & Allergy Center or any private emergency room where the Veteran was treated for an asthma attack.   Thereafter, the Veteran was to be afforded a VA examination so as to determine the nature and severity of her service-connected asthma.

In May 2016, updated VA treatment records were obtained from the Hampton VA Medical Center (VAMC).  Furthermore, in June 2016, the AOJ obtained additional records from the Salisbury, Charlotte, and Hampton VAMCs, as well as Carolina Asthma & Allergy Center.  Additionally, as stated above, the Veteran was afforded a VA examination in July 2016 and an addendum opinion was obtained in August 2016, which included a detailed the history of the Veteran's symptoms and treatment referable to her asthma.

In June 2016, VA asked the Veteran to identify and provide releases so that VA could obtain treatment records related to any private emergency room where she has been treated for an asthma attack.  While the Veteran did submit additional documents from Carolina Asthma & Allergy Center, the Veteran did not identify any private emergency rooms where the Veteran was treated for an asthma attack.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Further, in a June 2016 Report of General Information, the Veteran stated that she had no additional evidence to submit.

Thus, given that the AOJ associated the relevant treatment records with the claims file, provided the Veteran with a VA examination in July 2016 and obtained an August 2016 examination note, the Board finds that the May 2016 remand directives have been substantially complied with, and no further action is necessary.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran is service-connected for asthma with a 30 percent rating pursuant to Diagnostic Code 6602, effective November 2, 2007.  She claims that her asthma symptoms and medication warrant a 60 percent rating going back to 2008.  See Board hearing transcript at 3.  Specifically, the Veteran's representative noted that the Veteran took corticosteroids for her asthma for a whole year, after which she was started on Xolair injections weekly or twice a month.  She acknowledges that, even in light of the Veteran's difficulty with her asthma, her FEV-1 had not been substantially affected.  She also notes that her treating physician at Carolina Asthma & Allergy Center noted that she has "severe, persistent, extrinsic asthma."

Under DC 6602, a 100 percent rating is assigned for asthma manifested by FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent rating is assigned for asthma manifested by FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 30 percent rating is assigned for asthma manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 10 percent rating is assigned for asthma manifested by FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

The medical evidence related to the Veteran's claim for an initial rating in excess of 30 percent for her asthma consists of VA examination reports dated February 2009, September 2009, and July 2016; the August 2016 addendum opinion; and medical records from Carolina Asthma & Allergy Center, and Salisbury, Charlotte and Hampton VAMC.

At the time of the February 2009 examination, the examiner noted that the Veteran was treating her asthma with an inhaled daily bronchodilator and an inhaled daily anti-inflammatory, but was not taking oral or parenteral steroids or immunosuppressives.  Specifically, she was using an asthmanex inhaler every night; a foradil inhaler twice a day; and an albuterol inhaler as a rescue inhaler two to five times per week.  She reported having two acute asthma attacks per week and one to two clinical visits per year for exacerbations of her asthma, but no history of hospitalization or surgery related to her asthma.  She experienced wheezing one or several times daily and had an intermittent cough less than daily.  She had a history of occasional dyspnea at rest and on mild exertion, and frequent dyspnea on moderate and severe exertion.  No history of respiratory failure, neoplasm, pneumothorax, empyema, hemoptysis, or anorexia was reported.  She had no history of chest pain, swelling, or periods of incapacitation.  The Veteran also reported that she smoked approximately a pack of cigarettes per day from 1990 to March 2008.

The results of pulmonary function tests showed that there was a minimal obstructive lung defect which was partially reversed following use of bronchodilator inhalation, which was consistent with mild obstructive process.  Specifically, FEV-1 tests showed 77 percent predicted before use of an inhaler and 84 percent predicted after use of the inhaler, and FEV-1/FVC tests showed 78 percent predictive before use of her inhaler and 80 percent predictive after use of her inhaler.  

The examiner found no signs of congestion or edema, and no abnormal respiratory findings.  Descriptions of diaphragm excursion and chest expansion were normal.  There was no chest wall scarring or conditions that might be associated with pulmonary restrictive disease.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricle hypotrophy.  The Veteran's condition between asthma attacks was reported to be mild to moderate impairment.

The functional effects of the Veteran's asthma included mild effects to her ability to perform chores, shop, and travel; severe effects to her ability to exercise, play sports, and engage in recreation; and no effect on her ability to feed, bath, and dress herself.

By September 2009, the Veteran treated her asthma daily with an inhaled bronchodilator, an inhaled daily anti-inflammatory, and oral corticosteroid.  Specifically, she was using a combivent inhaler four times daily; an asthmanex inhaler twice daily; a foradil inhaler twice a day; singulair 10 milligrams per day; Prednisone 5 mg per day; and Xolair injections 375 milligrams every two weeks to a lower impaired gas exchange.  She reported having three or more acute asthma attack per week with less than one clinical visit per year for exacerbations of her asthma, and no history of hospitalization or surgery related to her asthma.  She experienced wheezing one or several times daily and had an intermittent cough less than daily and a history of frequent dyspnea on mild, moderate, and severe exertion, but no dyspnea at rest.  No history of respiratory failure, neoplasm, pneumothorax, empyema, hemoptysis, or anorexia was reported.  She had no history of chest pain, swelling, or periods of incapacitation.  The Veteran also reported that she smoked approximately a pack of cigarettes per day from 1990 to March 2008.

A chest x-ray taken earlier in September 2009 was found to be normal, as were the results of pulmonary function tests, including FEV-1 and FEV-1/FVC.

The examiner found no signs of congestion or edema, and no abnormal respiratory findings.  Descriptions of diaphragm excursion and chest expansion were normal.  There was no chest wall scarring, deformity of the chest wall, or conditions that might be associated with pulmonary restrictive disease.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricle hypotrophy.  Her condition between asthma attacks was reported to be moderate impairment.

The functional effects of the Veteran's asthma included mild effects to her ability to shop, and travel; moderate effects on her ability to perform chores; severe effects to her ability to exercise; prevents her from playing sports and engage in recreation; and has no effect on her ability to feed, bath, and dress herself.

Pursuant to the Board's May 2016 remand, the Veteran was provided with a July 2016 examination.  The examiner noted that the Veteran had not had any asthma attacks with episodes of respiratory failure in the year prior to the examination, but was treated by a physician three to four times per year for exacerbations of her asthma.  It was noted that she used inhalational bronchodilator therapy and inhalational anti-inflammatory medication daily.  No other pertinent physical findings, complications, conditions, signs or symptoms were noted.  Pulmonary function tests from February 2014 were also noted, during which the Veteran's FEV-1 was 73 percent predicted and FEV-1/FVC was 88 percent predicted.  The examiner stated that the Veteran's asthma affects her ability to work, but did not provide any details.

In August 2016, an addendum opinion regarding the history of the Veteran's symptoms and treatment referable to her asthma was obtained.  The examiner noted that there was no documentation of respiratory failure due to asthma attacks or monthly visits to a physician for required care of exacerbations found in the Veteran's medical reports.

The examiner noted that, since November 2007, the Veteran used Albuterol, a bronchodilator; Budesonide, an inhaled glucocorticoid steroid; Montelukast, an oral leukotriene receptor antagonist; Prednisone, an oral corticosteroid; and Xolair/Omalizumab, an injection of a protein that resembles one type of human antibody.  The prescription fill listed of the Veteran's medication also included beclomethasone, an inhaled corticosteroid; mometasone furote, a glucocorticoid steroid, which VA records note was administered through an inhaler; and formoterol fumarate, a bronchodilator.

Specifically, with regard to Prednisone, the examiner noted that the Veteran was treated with two courses of Prednisone in May 2009, one course of Prednisone in August 2009, one course of Prednisone in September 2009, and one course of Prednisone in November 2009.  The Veteran was also treated with a course of Prednisone in April 2008 and with Medrol dose pack in November 2010.  By March 2010 the Veteran was no longer treating her asthma with courses of Prednisone.  While the examiner noted that the Veteran treated her asthma with corticosteroids, she noted that the Veteran did not use high dose corticosteroids or immuno-suppressive medications.

The August 2016 examiner also stated that the Veteran's asthma is controlled and mild when taking her medications and not smoking, taking drugs, or drinking, but when she does relapse her asthma has been difficult to control and required brief periods of intense treatment.

As noted above, the Veteran started receiving Xolair injections from Carolina Asthma & Allergy Center in July 2009.  The goal of the Xolair injections was to allow the Veteran to stop taking courses of Prednisone.  Records from Carolina Asthma & Allergy Center list the Veteran's medications as Asmanex two puff twice per day, Combivent two puffs as required, Prednisone 10 milligrams once per day; and Singular one puff per day.  At the July 2009 visit, the Veteran was asked to begin Symbicort two puffs twice per day and decrease her Prednisone dosage to 5 milligrams once per day.  A March 2010 record also notes that the Veteran was prescribed a four day course of Prednisone; however, there is no other record of the Veteran being prescribed an oral or parenteral corticosteroid to control her asthma around this date.

Within the Carolina Asthma and Allergy Center records are also results of pulmonary function tests.  In July 2009, the Veteran's FEV-1 was 76 percent predicted and FEV-1/FVC was 81 percent predicted; in February 2010, the Veteran's FEV-1 was 80 percent predicted and FEV-1/FVC was 82 percent predicted; in April 2010, the Veteran's FEV-1 was 77 percent predicted and FEV-1/FVC was 84 percent predicted; in May 2010, the Veteran's FEV-1 was 75 percent predicted and FEV-1/FVC was 82 percent predicted; and in September 2011, the Veteran's FEV-1 was 73 percent predicted and FEV-1/FVC was 81 percent predicted.  In addition, a March 2010 entry notes that the Veteran was prescribed a four day course of 10 milligrams Prednisone.

In light of the forgoing, the Board finds that for the period between May 12, 2009 and November 30, 2010, the Veteran's asthma met or more nearly approximated the criteria for a 60 percent rating as she had been prescribed intermittent (three times a year or more) courses of daily use of systemic (oral or parenteral) corticosteroids.  With respect to the use of corticosteroids, VA records show that the Veteran had prescriptions for Prednisone in April 2008, May 12, 2009, May 28, 2009, August 2009, September 2009, November 2009, and January 2013, and prescribed Medrol in November 2010.  There was also a prescription for Prednisone from Carolina Asthma & Allergy Center in March 2010.  Therefore, between May 2009 and November 2010, the Veteran had intermittent (at least three per year) courses of a systemic corticosteroid to control her asthma.  However, she did not have an FEV-1 or FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or use systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications daily.

For the period from November 2, 2007 to May 11, 2009, and since December 1, 2010, the Board finds that the Veteran's asthma does not meet or more nearly approximate the criteria for a rating in excess of 30 percent as she had only been prescribed daily inhalational or oral bronchodilator therapy and anti-inflammatory medication.  Although she was occasionally prescribed courses of systemic corticosteroids during these periods, she was not prescribed three or more courses within a year, as contemplated by DC 6602.  In this regard, the Board notes that the April 2008 course of Prednisone was more than a year before the May 2009 course of Prednisone, and the January 2013 course of Prednisone was more than a year after the most recent prescribed course of systemic corticosteroids, the November 2010 course of Medrol.  Further, her FEV-1 and FEV-1/FVC never dropped below 73 percent predicted.  In fact, at the February 2016 hearing, the Veteran noted her relief that her FEV-1 and FEV-1/FVC results were consistently good.  A higher rating would require an FEV-1 or FEV-1/FVC of 55 percent predicted or lower.  Further, records demonstrate that, although the Veteran visited a physician regularly to receive Xolair injections, she did not require at least monthly visits to a physician for required care of exacerbations of her asthma outside of her normal treatment.  Further, the Veteran did not have more than one attack per week with episodes of respiratory failure or require daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive therapy.

To the extent that the Veteran's inhaler medications are steroids, such treatment does not qualify as "systemic" because systemic therapy involves treatment via the respiratory system.  In this regard, 'systemic' is defined as pertaining to or affecting the body as a whole.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848.  In light of such definitions, it is clear that systemic use requires the use of medications, in this case corticosteroids or immunosuppressive drugs, that treat the body as a whole.  The Veteran's use of Prednisone and Medrol are systemic corticosteroids, but the Veteran's inhaler treatments are not systemic as they are for the respiratory system only.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her service-connected asthma.  
Specifically, the Board has considered her assertion that the description of her asthma by physician at Carolina Asthma & Allergy Center noted as "severe, persistent, extrinsic asthma" warrants a higher rating.  Further, the Board notes the Veteran's report that she goes to the emergency room about four times per year because of asthma attacks.  Again, this is less than the monthly visits to a physician for required care of exacerbations listed as part of the 60 percent rating and her treatment for asthma in this regard most nearly approximates a 30 percent rating.

Further, while the Veteran has been prescribed medicine to treat her asthma, the Board notes that the rating criteria for asthma specifically contemplates the use of medication to ameliorate symptoms, and has assigned a rating in accordance with the use of medications as contemplated by the diagnostic code.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63   (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); see also McCarroll v. McDonald, No. 14-2345 (United States Court of Appeals for Veterans Claims, November 7, 2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's asthma, and has granted a 60 percent rating from May 12, 2009 to November 30, 2010; however, the Board finds that the Veteran's symptomatology has otherwise been stable throughout the appeal period.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's asthma with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are currently evaluated which the Veteran's use of corticosteroids, bronchodilator therapy, and anti-inflammatory medication as well as the frequency of her asthma attacks.  In this regard, the Veteran's 60 percent rating for the period when she was regularly prescribed oral corticosteroids and 30 percent rating for the rest of the relevant period fully contemplates the Veteran's symptoms.  There are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.  Furthermore, the Board finds that the Veteran's functional impairment resulting from such disability, to include difficulty performing chores, travelling, exercising, and engaging in recreation, is contemplated by the current ratings assigned for her asthma in that such include consideration of the frequency of asthma attacks which require visits to a physician for required care of exacerbations and the use of corticosteroids, bronchodilator therapy, and anti-inflammatory medication.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her asthma.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

During the course of the Veteran's claim, a claim for TDIU was considered and denied by the AOJ in July 2010 and January 2012 rating decisions. The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear, the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  

Furthermore, the Veteran's claim for a TDIU was ultimately granted in a January 2014 rating decision, effective March 1, 2013, on the basis of her service-connected disabilities, which include her psychiatric disability as well as her asthma.  The Veteran has not entered a notice of disagreement as to the propriety of the assigned effective date for her TDIU.  Moreover, the Board finds that the evidence does not show that, prior to such date, the Veteran's asthma rendered her unemployable.  In fact, in submissions to VA in connection with her prior claims for a TDIU, the Veteran reported that she was unemployable due to her psychiatric disability.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review, and has not been otherwise raised by the Veteran or the record.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In sum, the Board finds that a 60 percent rating, but no higher, for the Veteran's asthma is warranted from May 12, 2009, to November 30, 2010, and that a 30 percent rating for the Veteran's asthma is warranted from November 2, 2007 to May 11, 2009 and since December 1, 2010.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

From May 12, 2009, to November 30, 2010, an initial rating of 60 percent, but no higher, for asthma is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 2, 2007 to May 11, 2009, and since December 1, 2010, an initial rating in excess of 30 percent for asthma is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


